371 S.C. 511 (2007)
641 S.E.2d 24
The STATE, Petitioner/Respondent,
v.
Kwasi Roosevelt TUFFOUR, Respondent/Petitioner.
Supreme Court of South Carolina.
January 19, 2007.

ORDER
On October 4, 2006, we granted certiorari to review the decision of State v. Tuffour, 364 S.C. 497, 613 S.E.2d 814 (Ct.App.2005). Subsequently, Tuffour pled guilty to a lesser-included offense and was sentenced to time served under the same indictment which was the subject of Tuffour's 2002 conviction and this appeal. Therefore, we dismiss the petitions for a writ of certiorari and vacate the Court of Appeals' opinion. Additionally, we vacate Tuffour's 2002 conviction, and vacate our prior order dated December 19, 2006.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
  /s/ James E. Moore, J.
  /s/ John H. Waller, Jr., J.
  /s/ E.C. Burnett, III, J.
  /s/ Costa M. Pleicones, J.